This cause having heretofore been submitted to the Court on petition for certiorari upon the transcript of the record and briefs, and record having been inspected, and the Court now being advised of its judgment to be given in the premises, it is ordered that writ of certiorari be and is hereby granted on authority of State ex rel. Lorenz v. Lorenz, 149 Fla. 625,6 So. 2d 620 and the challenged order of the Circuit Court of Dade County, Florida, entered April 16, 1942 is quashed.
TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.
BROWN, C. J., and WHITFIELD, J., dissent.